DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: at least one infrared absorption enhancing member in the back side of the semiconductor substrate and only in the infrared light detection region, the at least one infrared absorption enhancing member arranged for enhancing an amount of infrared light penetrating into the semiconductor substrate and absorbed by one of the photo sensing members in the infrared light detection region; a color filter over the back side of the semiconductor substrate and in the visible light detection region; and an infrared pass filter over the at least one infrared absorption enhancing member, the infrared pass filter arranged for allowing light components in an infrared wavelength band to penetrate therethrough and blocking unwanted light components outside of the infrared wavelength band.

The following is the reason for allowance of claim 10, pertinent arts do not alone or in combination disclose: the at least one infrared absorption enhancing member arranged for enhancing an amount of infrared light penetrating into the semiconductor substrate; forming a color filter over the back side of the semiconductor substrate; and forming an infrared pass filter over the at least one infrared absorption enhancing member, the infrared pass filter arranged for allowing light components in an infrared wavelength band to penetrate therethrough and blocking unwanted light components outside of the infrared wavelength band.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsieh et al (US Patent No. 9917134), Wang (US Patent No. 9425227), Kim (Us Pub No. 20180277581), Hsieh et al (US Pub No. 20180076242), Huang et al (US Pub No. 20160099280).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895